*212Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleveland Nelson appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Nelson, No. 3:94-cr-00057-H-2 (E.D.N.C. Feb. 26, 2014). We deny the motion for summary disposition and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.